In an action involving a labor dispute, for an injunction restraining respondents from violating the provisions of an agreement in writing entered into between appellant and respondents, and for other relief, judgment dismissing the complaint at the close of the plaintiff’s proofs, but not on the merits, affirmed, with *856costs. No opinion. Hagarty, Carswell, Johnston and Taylor, JJ., concur; Lazansky, P. J., dissents and votes for reversal and a new trial upon the ground that the action is for specific performance and that section 876-a of the Civil Practice Act is irrelevant thereto.